I concur with the majority for the following reasons:
R.C. 3937.18(A)(2) provides:
(1)  Underinsured motorist coverage in an amount equal to the protection of the automobile liability coverage.
(2)  Protection for an insured against loss (where the limits of coverage available for payment to the insured covering persons liable to the insured, are less than the amount for the insured's uninsured motorist coverage).
It is undisputed that Brown's policy with Erie (under her underinsured provision) provides coverage of $50,000 per person and $100,000 per accident.
It is equally undisputed that the tortfeasor has a singlelimit of $50,000 insurance. (In effect, $50,000 per accident.)
To the extent that the tortfeasor lacked the protection of $100,000 per accident, his coverage is less than the amount of Brown's underinsured motorist coverage.
Hence, Erie (Brown's carrier for underinsured motorist coverage) must provide protection to Brown for $50,000 less any payment already made to her under the tortfeasor's personal injury liability coverage.
                                Appendix

  Appellant's assignments of error are:
                                    I

  "The trial court erred in granting defendant's motion for
summary judgment based upon the undisputed issues, thus, the
judgment of the trial court is contrary to law."
                                   II

  "The trial court committed error in granting judgment for
defendant and against plaintiff on plaintiff's motion for summary
judgment or in the alternative for judgment on the pleadings as
plaintiff is entitled to judgment as a matter of law."
                                   III

  "The trial court erred in ruling under the agreed and
undisputed facts of this case that there was not a minimum of
Fifteen Thousand Dollars ($15,000) additional coverage available
to plaintiff under her Erie Insurance Company underinsured
motorist policy."
                                   IV

  "The trial court erred in its holding that a wrongdoer's Fifty
Thousand Dollars ($50,000) single limit liability policy, which
was reduced by the payment of Fifteen Thousand Dollars ($15,000)
to another person injured in the same accident, provided to
plaintiff insured the same coverage as
 *Page 14 
her Fifty Thousand Dollars ($50,000)/One Hundred Thousand
Dollars ($100,000.00) underinsured motorist coverage, so that
there was no underinsured motorist coverage available to
plaintiff under her own policy for this accident."
                                    V

  "The trial court erred when it held that under Revised Code
Section 3937.18[A](2), the underinsured motorist statute, that
the language: `* * * limits of coverage available for payment to
the insured * * *' should be interpreted to mean only the
`limits' stated in the declarations of the wrongdoer's liability
policy and should ignore the language `available for payment to
the insured * * *' so that where a portion of the wrongdoer's
total limits is paid to some other person, thereby reducing the
amount available for payment to the insured, that the insured is
not entitled to recover the difference between what she actually
received from the wrongdoer's policy and her own underinsured
motorist policy."